Citation Nr: 1755492	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-28 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a disability of the lumbar spine.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1964 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The case comes to the Board from the RO in St. Petersburg, Florida.

A Board hearing via videoconference was conducted in September 2016. A transcript of this hearing is contained within the electronic claims file. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The issues of entitlement to service connection for a back disorder, tinnitus, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 1985 rating decision denied the Veteran's claim of entitlement to service connection for a low back disorder.  

2.  Evidence received since the May 1985 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The May 1985 rating decision that denied entitlement to service connection for a low back disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017). 

2. Evidence received since the May 1985 rating decision in relation to the Veteran's claim for entitlement to service connection for a low back disorder is new and material, and, therefore, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

New and Material Evidence

The Veteran's claim of entitlement to service connection for a low back disorder was first denied in an April 1977 rating decision.  The claim was again denied in a January 1983 rating decision and a May 1985 rating decision.  That decision noted a back injury in service and a present diagnosis but found no evidence of an etiology between the in-service injury and the present disorder.  

The Veteran filed a notice of disagreement with the May 1985 rating decision and a statement of the case was completed; however, the Veteran did not perfect his appeal with a VA Form 9.  Therefore, the May 1985 rating decision is final. A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996). Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a May 1996 VA examination report, the examiner noted a diagnosis of degenerative disc disease of the lumbar spine.  No opinion was offered as to its etiology.

The Veteran was afforded a VA examination of his spine in September 2011.  He reported two in-service injuries to his back.  The Veteran also noted several post-service injuries to his back.  The examiner diagnosed degenerative disc disease of the lower back and opined that it was less likely than not that his back disorder was caused by service.  As a rationale for this opinion, the examiner stated that the 

Veteran did not have evidence of chronic low back condition in the service. On his discharge evaluation from the service, no back condition or problem was mentioned.  The Veteran suffered from a couple of on-the-job low back injuries after the service.  The Veteran finished the service over 40 years ago.

Regarding the Veteran's application to reopen a claim of service connection for a low back disorder, the Board finds the evidence of a diagnosis of degenerative disc disease to be new and material as it was not of record at the time of the previous final denial and raises a reasonable possibility of substantiating the Veteran's claims of service connection.  The Veteran has contended that he has experienced a chronicity of symptoms since service and a diagnosis of a chronic disorder, such as arthritis or degenerative disc disease, can be established by a showing of chronicity of symptoms.  See Shade, 24 Vet. App. at 118. Consequently, the Veteran's claim of entitlement to service connection for a low back disorder must be reopened.


ORDER

As new and material evidence has been received, the Veteran's petition to reopen a claim of service connection for a low back disorder is granted.  The appeal is allowed to this extent.

REMAND

Regarding the Veteran's claims of service connection, the evidence shows the Veteran was in receipt of Social Security Administration benefits and had worker's compensations claims regarding on-the-job injuries.  Additionally, at the Veteran's September 2016 Board hearing, he reported medical treatment at the VA.  The Board finds that these records may be relevant to the Veteran's present claims and are not currently contained within the claims file.  Therefore, remand is necessary to obtain and review those records prior to adjudication.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records and associate them with the claims filed.  All attempts to obtain records should be documented in the claims folder.

2. Obtain the Veteran's records from the Social Security Administration.

3. Obtain any relevant worker's compensation records.  All attempts to obtain records should be documented in the claims folder.

4. After the development requested has been completed, the RO should determine whether a new VA examination is necessary to discuss any newly added evidence.  If such an examination is necessary, the RO must afford the Veteran an examination with a qualified examiner who much review the claims file in its entirety and provide an opinion regarding the Veteran's claims of service connection for a low back disorder, tinnitus, and headaches.  All opinions must be supported by a reasoned rationale and must consider both the lay and medical evidence.  

5. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


